Jason Lee Van Dyke
108 Durango Drive
Crossroads, TX 7 6227
P - (469) 964-5347

F - (972) 421-1830

E - jason@vandykelawfirm.com

/

 

 

l FlLED ___ LODGED
_REcElvED __,_coPY
NUV 1 9 2018

cLERK w 3 Dlsr‘ ncr
Diszzgr\?HRT
BY DEPuTY

 

l

lN THE UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF ARlZONA

JASON LEE VAN DYKE
Plaintiff,

V.

THOMAS CHRISTGPHER RETZLAFF.

Defendant.

PHOENIX DIVISICN

OOOOOOOO'>CO'.>OOOOODOO'J

Case No. CV-18-4003-PHX-JJT

PLAINTIFF’S MOTION TO REMAND

Plaintiff files this motion to remand under 28 U.S.C. § l447(c).

INTRODUCTION

l. Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

2. On or around November 8, 2018, Plaintiff sued Defendant in the Superior Court in

and for Maricopa County, Arizona for an injunction against harassment

3. On information and belief, Defendant received notice of the suit on or around
November 8, 2018.
4. Defendant filed his notice of removal on November 8, 2018.
ARGUMENT
5 A court must strictly construe the removal statutes in favor of remand and against

Page l of 5

 

removal Diaz v. Sheppard, F.3d l502, l50l (l lth Cir. 1996); Brown v. Francis,
75 F.3d 860, 864-65 (3d Cir. 1996).

A court may remand a case at any time on the basis of lack of subject-matter
jurisdiction identified in a motion to remand. 28 U.S.C. § l447(c); see Lowery v.
Ala. Power C0., 483 F.3d ll84, 1213 n. 65 (l lth Cir. 2007)

The Court should remand this case to state court because the amount in
controversy does not exceed 875,000.()(), excluding interest. 28 U.S.C. § 1332(a).
The only relief sought by Plaintiff in state court Was an injunction against
harassment under A.R.S. l2-18()9 due to continued harassment of Plaintiff by
Defendant and ongoing tortious interference by Defendant With Plaintiff‘s law
practice.

ln fact, Plaintiff seeks no monetary relief from Defendant in this case because
Plaintiff has already sought monetary relief against Defendant in Cause No. 4:18-
cv-()247, styled Jason Lee Van Dyke v. Thomas Christopher Retzlaff in the U.S.
District Court for the Eastern District of Texas. That case Was stayed by order of
Judge Amos l\/lazzant lll on July 31, 2018 following an appeal to the 5th Circuit
Court of Appeals by Defendant of Judge l\/lazzant's denial of Defendant's anti-
SLAPP in that case.

The appeal referenced in paragraph eight above remains pending before the 5th
Circuit. Specifically, Defendant is appealing Judge Mazzant's finding that the

Texas Citizens Participation Act is inapplicable in federal court.

Page 2 of5

 

10.

ll.

12.

13.

Even if Retzlaffs filing of another anti-SLAPP motion in federal court was proper,
which it is not, a motion brought under the Texas Citizens Participation Act is a
procedural device to allow for the early dismissal of certain types of lawsuits. lt is
similar in nature to a motion brought under Rule l2(b)(6) of the Federal Rules of
Civil Procedure and a motion for sanctions brought under Rule ll of the Federal
Rules of Civil Procedure. lt is not a counterclaim in its own right.

lt is well established that in actions seeking injunctive relief, "the amount of controversy
is measured by the value of the object of the litigation." Hzmt v. Wash. Sz‘az‘e Apple Adver.
Comm’n, 432 U.S. 333, 347 (1977). If the value is measured from the perspective of the
defendant, the court must determine the "expected cost to the defendant of complying
with the injunction which the plaintiffs seek." On the other hand, if the value is measured
from the perspective of the plaintiff, the court must determine the "value of the right that
the plaintiff seeks to protect or the extent of the injury to be prevented." Mclntz're v. Ford
Mofor Co., 142 F. Supp. 2d 911, 920 (S.D. Ohio 2001) (citing Goldsmith v. Sutherlcma’,
426 F.2d 1395, 1398 (6th Cir. 197()).

ln this case, the cost to Defendant of complying with the injunctive relief sought by
Plaintiff is Zero. Simply put, all Plaintiff is asking the Court to do is enter orders
compelling Defendant to leave Plaintiff, members of Plaintiffs family, and Plaintiffs
clients alone.

The injunction sought by Plaintiff under this statute would, pursuant to A.R.S 12-1809,
last for no longer than one year. lf this Court wishes to consider the value of such

injunctive relief from the Plaintiffs perspective, it would be required to make a

Page 3 of 5

 

14.

15.

16.

17.

determination as to the value of Plaintiff‘s freedom from Defendant's oppressive and
harassing conduct, as well as the value of the business that Plaintiff is substantially likely
to lose as a result of Defendant's ongoing stalking of Plaintiff.
Defendant has, by his own admission, previously interfered with Plaintiffs employment
opportunities with the Victoria County District Attorney in Victoria County, Texas. The
yearly salary that Plaintiff expected from this employment was $63,600.00 per year. A
copy of an income verification letter demonstrating this fact is attached hereto as Exhibit
"A" and incorporated by reference herein.
l\/lost recently, Defendant proximately caused the termination of Plaintiffs employment
with Karlseng, LeBlanc & Rich L.L.C. ("KLR"), where Plaintiff worked from l\/larch of
2017 until March of 201 8. A copy of Plaintiff‘s 2017 tax return, showing a total income
of 860,557.00, is attached hereto as Exhibit "B" and incorporated by reference herein.
Plaintiffs salary at KLR was 860,000.00 per year.
Whether this Court looks at the value of this injunction from the Plaintiffs perspective or
the Defendant's perspective, it fails to meet the $75,000.00 threshold required to establish
diversity jurisdiction in this Court.

III. CONCLUSION
This Court does not have subject matter jurisdiction over this lawsuit because,
although there is diversity of citizenship between the parties, this case does not
involve a federal question and the amount in controversy does not exceed

$75,000.00. Accordingly, Plaintiff prays that this Honorable Court enter an order

remanding this case to the Superior Court in and for l\/laricopa County, Arizona.

Page 4 of5

 

 

 

Jason L. Van Dyke
108 Durango Drive
Crossroads, TX 76227
P - (469) 964-5346
F - (972) 421-1830
Email: jason@vandykelawfirm.com

CERTIFICATE OF SERVICE

l certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at PO Box 46424, Phoenix, AZ 85 by U.S Certified Mail No.
7012 3460 0002 3500 8799, postage pre-paid, return eceipt ~equested.

 
   

 

 

As”o'N L.vAN DYKE

Page 5 of5

 

EXHIBIT "A"

 

Stephen B. Tyler

CRIMINAL DISTRICT ATTORNEY
205 N, BRIDGE STREBT SUITE #301
VICTORIA, TEXAS 77901
Phone; (361) 575-0468
Fax: (361) 576“4139

§

\ :--
\~
\"_
\~-
§
\

   

16 March 2017

Please be advised, that Attorney Jason L. Van Dyke has accepted a position with the Victoria
County Criminal District Attorney’s office His effective date of employment is 04/03/2017 and
beginning salary is 863,600.00. Please do not hesitate to call my office if you need any timber
information Thank you.

 

VCCDA Office l\/Ianager
205 N. Bridge St. Suite 301
Victoria, TX 77901

(361) 575-0468
eguterrez@vctx.org

 

 

 

EXHIBIT "B"

 

 

 

 

 

 

 

 

 

§ Departrr\ent of the Treasury_lnteriial Revenue Service (99) @ (\

rs - - a f111 7 . . .

u. U.S. lndlvlduai lncome TaX Return ‘:' \“J OMB No. 1545-0074 lRS Use Only-Do notwnte or staple in this space

For the yearJan. t-Dec. 31, 2017, er other tax year beginning l 2017, ending , 20 See Separat€ instructions

Your first name and initial Last name Your social security number
Jaeon L Van Dyke 4

if a joint return. spouse’s first name and initial Last name Spouse’s social security number

l-lome address inumber and street,i. if you have a P.O. box, see instructions Apt. no. A Make Sure me SSN(S) above

and on line 6c are correct

 

108 Durango Drive
Cityt town or post otiice. state and ZiP code ll you have a foreign address also complete spaces below (see insiruclions). Presidemial E|eciion Cqmpalgn

 

CI‘OS S roads 'I‘X '7 6 2 2 7 Check here if you‘ or your spouse ii t.ling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . _ . lointly, want $3 to go to this iurid. Checl<ing
Foreign country name Foreign province/siate/county Foreign postal code a box belowwm m shame yaurtax m
refund l:l Vou l: Spouse
Fi|ing Status 1 §§ Singie 4 l:i Head of household (With qualifying person). (_See instructions.) l
2 ll l\/lamed nlan jointly (@Ven lf only One had lngome) if the qualifying person is a child but not your dependent enter this
Check only One 3 [l Married filing separately Enter spouses SSN above Child'$ name he'e- >
bOX~ and full name here. > 5 l:l Qualifying widow(erl (see instructions)
Exemptions 6a Xl ¥ourself. lf someone can claim you as a dependent, do not check box 6a . . . . . } §:)<stailaegged 1
b [:i Spouse ' l l j d ' l h d l v (4) / if child undeiage 17 j §§'€S?:f\:hiiqren _.__
ii “ r!it?§?i?ii"iii ritaii;iiiii:;rr" :::r::o:"i:i;r:.i ~_
l:l you due to divorce
or separation
lf more than four [:l (see instructions) ____
depend§nfs, S€€ [:] Dependents on 6c
instructions and not entered above _____,
Checl< here > l:l ‘ t m Add numbers on l
d Totmimnnberofexen1puons<jahned . . . . . . . . . _ . . . . . . . Hnesabove >
lncome 7 Wages, salaries, tips, etc. Attach Form(s) W~Z . . . . . . . . . . . . 7 4 5 , 664 .
8a Taxable interest Attach Schedule B if required . . . . _ , . . . . . .
b Ta»exemptuumem.Donotmcmdeonhne$a . . .l 8b
evt_t;‘;:;:rx;sg 9a Ordinary dividends Attach Schedule B if required . . . . . . . . . 2 90 .
attach Fo',ms b ouaii tied dividends . . , . . . . ab 274 . w _
W~2G and 10 Taxable refunds, credits or offsets of state and local income taxes . 1 . . , . 10
1099'R if tax 11 Alimony received . . . . . . . . . . . . . . 11
Was Withhe|d` 12 Business income or (loss). Attach Schedule C or C- EZ . . . . . . 4 12 13 , 594 .
13 Capital gain or (loss). Attach Schedule D it required lt not required check here > 13 9 .
" Y°uv“`l/‘dZ“°l 14 other gains dr liosses). Aiiacii Form 4797 . _ . . . . . . 14
§:; ?nSt;U`CUOnS‘ 153 inA distributions . isa l b Taxabie amount . . . 15b
163 Penmonsandannmhes 16a 4 _j b Taxaweanmunt . . . 16b
17 Rental real estate royalties partnerships S corporations trusts etc. Attach Scheduie E 17
18 Fanninomneordos®.AUadtSchedmeF . , . . . . . . . . . . . . 18
19 Unmnpmynmntcmnpensauon . v . . . . . . . . . . . . . . . 19
203 Socia| security benefits 20a b Taxable amount . . . 20b
21 Oumrmcmne.LBtheandamown See Line 21 Statement l,OOO.
22 Combine the amounts in the far right columii_fo_r_line_s' 71hro-ugh21__i_his is.yo_ur total`inc_dfne“;m 6 0 , 5 57 .
_ 23 Educatorexpenses . . . . . . . . . . . 23
Ad]usted 24 Certain business expenses of reservists performing artists, and
GrOSS fee-basis government officials Attach Form 2106 or 2106-EZ 24
income 25 l-lea|th savings account deduction Attach Form 8889 . 25
26 hAowng expenses. Auach Forni3903 . _ . . . 26
27 Deductible part of se|f- -employment tax. Attach Sohedule SE . 27 9 6 l .
28 Self~employed SEP, Sll\/lPLE, and qualified plans . . 28
29 Selt-employed health insurance deduction . . . , 29 2 , 6 99 .
30 Penanyoneany\wuuuawalofsawngs. . . . . . 30
31a Nmnmypam b RedpwanSSN > 31a
32 lRA deduction . . . . . . . . , . . 32 5 , 500 .
33 Student loan interest deduction . . . . . . . . 33 2 , 500
34 Fteseived for future use . . . 34 f ' j f
35 Dorriestic production activities deduction Attach Form 8903 35
36 Add lines 23 through 35 . . . . . . . . , . . . l36 11, 6 6 0 .
37 SwnmcumeBBnomHne22Twsmymnamumedgnmshmome . . . . . >- _37 43,397_
For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions BAA REV 01/30/181TW Form 1040 12017)

 

Form 1040 i20i7)

Page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
     
   
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38 Amount from line 37 (adlusted gross income) . . . . . . . . _ . 38 48 , 897 .
Tax and 393 Checl< l:] You were born before January 2 1953, l:] Blind. § Tota| boxes l ’
Credits if: l:l Spouse was born before January 2, 1953, [:| Blind. checked b 393
b lt your spouse itemizes on a separate return or you were a dual-status alien, check here> 39b[l ._ ,
Standai_'d _40_ itemized deductions (from Schedule A) or your standard deduction (see left margin) 40 l l , O 73 .
?oz§jcnon 41 Subtract line 40 from line 38 . 41 3 7 , 824 .
- Peop|e who 42 Exemptions. lf line 38 is 31 56. 900 or less multiply 34 050 by the number on line 6d. Otheiyi'ise see instructions 42 4 , 0 5 O .
ggicgna|?,§'e 43 Taxable income. Subtract line 42 from line 41. |f line 42 is more than line 41, enter 0~ 43 33 , 774 .
§V€l\%@€ra§\g§e°r 44 rex (see instructions ciie<;i< ii anyirem; a l:l Form(s) 3814 b [l Form 4972 c l:l 44 4, 555.
claimed as a 45 Alternative minimum tax (see instructions). Attach Form 6251 45
S§§endem' 46 Excess advance premium tax credit repayment Attach Form 8962 . . . 46 8 52 .
instructions 47 Aaci lines 44 45 and 46 . _ . . . . . . . . . . . . . > 47 5 , 4 07 .
§i:;|:t::r$; 48 Foreigh tax credit. Attach Form 1116 if required . . . 48 " ' '
l\/larried filing 49 Credit for child and dependent care expensesl Attach Form 2441 49
§§¥,3§5§te|y` 50 Education credits from Form 8863, line 19 . . . . 50
l\/larried filing 51 Ftetirement savings contributions credit Attach Form 8880 51
gi?;l|i)fyci)n 52 Child tax credit. Attach Schedule 8812, if required. , . 52
W'd°W(er 53 Ftesidential energy credit. Attach Form 5695 . . . . . 53
Head 07 54 oiiieicrediisirom Form; a l:l 3800 b E 3801 c [l 54
household 55 Add lines 48 thiough 54. These aie your total credits . . . 55
t 3 z 56 Subtract line 55 from line 47 lf line 55 is more than line 47, enter -0- . . . . . . > 56 5 , 407 .
57 Self-employment tax Attach Schedule SE . . . . . . . . . 57 l , 921 .
Other 58 Unreported social security and l\/|edicare tax from Form: a ll 4137 b [:l 8919 58
-l--axeS 59 Additional tax on lRAs other qualified retirement plans, etc. Attach Form 5329 if required 59
60a Househo|d employment taxes from Schedule H . . 603
b First time homebuyer credit repayment Attach Form 5405 if required 60b
61 Hea|th care: individual responsibility (see instructions) Full~ ~year coverage
62 Taxes from: a l:lForm 8959 b l:l Form 8960 c [:l lnstructions; enter code(s)
63 Add lines 56 through 62. This is your total tax . . . . . . . . . . . . . > 7 , 32 8 .
Payments 64 Federal income tax withheld from Forms W-2 and 1099 . . 64 5 , 5 1 l .
65 2017 estimated tax payments and amount applied from 2016 return 65
‘f VC:§; have a 66a Earned income credit (ElC) , l . . . . .NQ . . 663
§::J’£?tzch b Nontaxable combat pay election 66b § '
SChedule EiC. 67 Additiona| child tax credit. Attach Schedu|e 8812 . . . . . 67
68 American opportunity credit from Form 8863, line 8 . . . 68
69 l\let premium tax credit. Attach Form 8962 . . . . . . 69
70 Amount paid with request for extension to file . . . . . 70
71 Excess social security and tier 1 RRTA tax withheld . . . . 71
72 Credit for federal tax on fuels. Attach Form 4136 . . . . 72
73 crediisiiomi=orm; a [l 2439 b l:l reserved c l:l seas d l:l 73
74 Add lines 64, 65, 66a, and 67 through 73. These are your total payments . . . . . > 5 , 511 _
Refund 75 lf line 74 is more than line 63, subtract line 63 from line 74. This is the amount you overpaid 75
763 Amount of line 75 you want refunded to you. lf Form 8888 is attached, check here . > l:l

oireei deposii? * b

Ftouting number X X X X X X X X X >_cT pe: l:]Checking []Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

163

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

399 t b d Account number X X X X X X X X X X §X X§ _§X '§X X§ X§ `§X
instruc ions. , . .
77 Amount of line 75 you want applied to your 2018 estimated tax > 77 l
Amount 78 Amount you owe. Subtract line 74 from line 63. For details on how to pay, see instructions >
YOU OWe 79 Estimated tax penalty (see instructions) . . . . . . . § 79 § y , , 3 § y _ § , _
Third party Do you want to allow another person to discuss this return with the lFtS (see instructions)? [:l Yes. Complete below. No
' Designee’s Phone Personai identification
Deslgnee name > no > number (PiN) >
Si n tinder penalties of perlury l declare that l have examined this return and accompanying schedules and statements and to the best of my krio vledge and belief they are true correct and
H g accurately list all amounts and sources of income l received during the tax year. Declaratiori of preparer (other than taxpayer) is based on all information of which preparer has any knowledge
ere Your signature Date Your occupation Daytlme phone number
Joint return? See
instructions_ Attorney (469) 964-5346
K@ep a copy for Spouse‘s signature lf a joint return, both must sign. Date Spouse’s occupation lf the |FtS sent you an ldentity Protection
your records P|N emma §`_"‘_`__§
here (see inst`)
_ Print/Type preparer’s name Pre arer’s si nature Date PTlN
Paid p g cheek l:l ii
set -e l d
Preparer mp eye
Use On|y Firm s name > Self - Prepal`ed Firm s ElN >
Firm`s address > Phone no.

 

 

Go to www.irs.gov/Form1040 for instructions and the latest informationl

REV 01/30/18 1'rw Form 1040 (2017)

 

